PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/109,737
Filing Date: 17 Dec 2013
Appellant(s): MacLaurin et al.



__________________
Anthony J. Josephson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant has three main arguments: 

    PNG
    media_image2.png
    77
    754
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  To be clear, the claim limitation at issue recites the following: 

    PNG
    media_image3.png
    62
    812
    media_image3.png
    Greyscale

For this limitation, the examiner has referred to Hirson at “See e.g. Fig. 8, where this ‘shoppable window user interface’ (such as the user shopping as shown in Fig. 8 via the window, this window being associated with the merchant retail store that sent the request (such as to www.songs.com) and the user selection being an item on songs.com for a value of $1.00; see products offered for sale by retailer at e.g. [0049]; [0055]; [0092-95].”  See Final OA (9/22/2020), page 3.  See [0049]: 
the server (113) offers products and/or services adapted for a virtual world environment, such as an online game environment, a virtual reality environment, etc. The products may be virtual goods, which can be delivered via the transmission of data or information (without having to physically deliver an object to the user).  For example, the virtual goods may be a song, a piece of music, a video clip, an article, a computer program, a decorative item for an avatar, a piece of virtual land in a virtual world, a virtual object in a virtual reality world, etc. For example, an online game environment hosted on a server (113) may sell services and products via points or virtual currency, which may be consumed by the user while engaging in a game session.  For example, a virtual reality world hosted on a server (113) may have a virtual currency, which may be used by the residents of the virtual reality world to conduct virtual commerce within the virtual reality world (e.g., buy virtual lands, virtual stocks, virtual objects, services provided in the virtual reality world, etc).  In other embodiments, the server (113) may also offer physical goods, such as books, compact discs, photo prints, postcards, etc. (emphasis added).

See [0055] at “once the account information (121) is associated with the mobile phones (117) via their phone numbers (123) stored in the data storage facility (107), the users may use the user terminals (111) to access online servers (113) of various merchants or service providers to make purchases.”

Accordingly, the examiner has made the record clear that Hirson, at the stated sections, discloses this limitation. 

Next, Applicant argues:


    PNG
    media_image4.png
    80
    701
    media_image4.png
    Greyscale

For this limitation, the examiner has indicated that the primary reference, Hirson, fails to disclose this limitation.  In the obviousness rejection of the Final OA, the examiner has referred to the secondary reference, Patel, to teach this limitation.  In particular, the examiner refers to Patel at [0007], [0020], [0023], [0042], [0071], [0072], [0073], [0075] and [0076].  See:

    PNG
    media_image5.png
    382
    813
    media_image5.png
    Greyscale

In particular, Patel at [0076] discloses the following: 

    PNG
    media_image6.png
    177
    776
    media_image6.png
    Greyscale


Here, Patel discloses sending a text message to user, where the text message includes a link to the vendor’s website for arranging payment, where at the vendor’s site the user “may create an account and initiate the appropriate financial transaction as described above.”  See e.g. [0072] where the entered “purchasing credentials”, which according to [0076] would occur when registering and initiating the appropriate financial transaction “at the vendor’s website” (or the claimed “retail store purchase webpage”).  See where the “purchasing credentials” is “e.g. name and method of payment and sufficient information to effect payment.”  This is clearly “user credit information.”  The examiner notes that anything the user has to enter in order to effectuate payment, even in the example where the user has pre-stored accounts available to use, when the user logs in and selects the account (or has defaulted to a certain account) that is the user’s “credit information.”  In other words, “credit information”, under its broadest reasonable interpretation, includes things such as name, date of a transaction, method of payment, credit card number, address, login information associated with a account(s).  The term “credit information” is a very broad term, and encompasses much more than credit card number.  See abstract, where “the first numeric identifier” that’s associated with a user account for processing financial transaction could be considered “credit information” as this is the number that is needed to initiate a financial transaction with a merchant, on credit. 




    PNG
    media_image7.png
    60
    712
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    244
    796
    media_image8.png
    Greyscale

The examiner respectfully disagrees that Patel teaches away from “the disclosure of inputting credit card information at a retail store webpage.”  Applicant’s argument that “if the user has not already established a financial transaction service account, the user first has to establish the account separately from the vendor’s website, and then proceed to make a purchase at a later time at the vendor’s website” is not persuasive.  First, it is unclear which portion of Patel Applicant is referring to as there is no citation.  Second, this argument is factually incorrect.  See e.g. [0076] where if the user already has an account established, they can simply use that account (where this satisfies the claim language of “credit information” (i.e., the selecting, or using, or a prestored account is receiving “credit information” from the user)).  Further, in the example where a previous account is not established, the account credentials are entered right at the vendor website.  See [0076], referring to the creation process “above”, where that is shown in e.g. [0020] where the account can be created “online or in person”, where the online aspect is shown in [0076] to be on the vendor’s website.  There is no other reason presented as to why or how Patel teaches away from the primary reference, Hirson. 








Respectfully submitted,
/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.